Name: Regulation (EEC) No 899/70 of the Commission of 19 May 1970 fixing the maximum tolerance for quantity losses of sugar during intervention operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 263 No L 108/12 Official Journal of the European Communities 20.5.70 REGULATION (EEC) No 899/70 OF THE COMMISSION of 19 May 1970 fixing the maximum tolerance for quantity losses of sugar during intervention operations maximum tolerance must, in view of its purpose, be fixed on the basis of the normal storage qualities of sugar having standard characteristics ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; THE COMMISSION OT THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2334/691 of 25 November 1969, on the financing of intervention expenditure in respect of the internal market in sugar, and in particular Article 4 (2 ) ( c ) thereof; Whereas any losses which may result from the intervention referred to in Article 9 ( 1 ) and (3 ) of Council Regulation No 1009/67/EEC2, of 18 December 1967 on the common organisation of the market in sugar, as last ' amended by Regulation (EEC) No 853/70,3 are borne by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund in accordance with Article 2 of Regulation (EEC) No 2334/69 ; HAS ADOPTED THIS REGULATION : Article 1 The maximum tolerance referred to in Article 4 (2) ( c) of Regulation (EEC) No 2334/69 is hereby fixed at 2 parts per thousand of the total sum of the quantities of sugar in store at the beginning of a marketing year and the quantities bought in during that marketing year. Article 2 Whereas , under Article 4 (2) ( c) of Regulation (EEC) No 2334/69, a maximum tolerance must be fixed for quantity losses of sugar during storage ; whereas that This Regulation applies to intervention carried out pursuant to the provisions governing the 1968/69 and subsequent marketing years . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1970 . For the Commission The President Jean REY 1 OJ No L 298, 27.11.1969, p . 1 . 2 OJ No 308, 18.12.1967, p. 1. 3 OJ No L 103 , 13.5.1970, p. 2 .